


Exhibit 10.76

 

Cendant Corporation
Senior Executive Officer Supplemental Life Insurance Program

 

This Senior Executive Officer Supplemental Life Insurance Program (the
“Program”) has been established by Cendant Corporation (the “Corporation”).  The
Program will have substantially such terms and conditions as set forth below,
and shall be subject to such amendments, modifications and interpretations
determined from time to time by the Corporation’s Compensation Committee (the
“Committee”) in its sole and absolute discretion.

 

1.                                       Participation.  Participation in the
Program is limited solely to senior executive officers of the Corporation as
determined by the Committee in its sole and absolute discretion.  No employee or
officer of the Corporation shall have any right to participate in the Program
absent the express written approval and designation of the Committee.  Upon the
Commencement of the Program in August 2003, Participation in the Program is
limited to the senior executive officers listed below.  From time to time, the
Committee may approve and designate additional senior executive officers as
eligible to participate.  A senior executive officer of the Corporation approved
and designated as a participant in the Program pursuant to a duly authorized act
of the Committee is referred to herein as a “Participant.”

 

Jim Buckman

Steve Holmes

Ron Nelson

Richard Smith

Sam Katz

Kevin Sheehan

Tom Christopoul

Scott Forbes

 

2.                                       Removal From Participation. A
Participant may be, and shall be, terminated from participating in the Program
on the first to occur of the following: (i) upon the Committee’s duly authorized
action to terminate the Program for all then active Participants; provided,
however, that each such Participant is provided no less than 30 days written
notice of the termination of the Program; (ii) immediately upon a Participant’s
termination of employment with the Corporation and its subsidiaries for any
reason whatsoever; (iii) upon any duly executed determination by the Committee
that a Participant shall no longer be a Participant for any reason, or no
reason, in the sole and absolute discretion of the Committee; provided, however,
that any such Participant is provided no less than 30 days written notice of his
or her termination as a Participant of the Program and (iv) immediately upon a
Participant’s failure to comply with the terms of the Program, including without
limitation such Participant’s failure to apply the after-tax proceeds of the
Program Bonus (as defined below) towards the payment of premiums into an
Approved Policy (as defined below) or the termination or surrender of such
Participant’s Approved Policy.

 

3.                                       Description of the Program.  Upon the
commencement of the Program in August 2003 and upon each anniversary thereof,
the Committee shall approve a lump sum cash bonus to each Participant (the
“Program Bonus”).  The amount of the Program Bonus for each

 

--------------------------------------------------------------------------------


 

Participant shall be determined by the Committee in its sole discretion, based
upon such criteria and factors that it shall determine in its sole discretion. 
The amounts of the Program Bonuses for each Participant for each Program year
shall be submitted to and approved, or disapproved, by the Committee.  For the
Program year commencing 2004, the Program Bonuses are set forth on Annex A
hereto (under Alternative A).

 

Upon a Participant’s receipt of a Program Bonus, such Participant shall be
required to apply the entire after-tax proceeds of such Program Bonus towards
the payment of premiums into a life insurance policy on the life of such
Participant which policy has been approved by the Corporation’s most senior
human resources officer (an “Approved Policy”).  Such payment into an Approved
Policy must occur within 30 days following the Participant’s receipt of the
Program Bonus.  The Corporation may develop such criteria as it determines
reasonable and appropriate with respect to whether an insurance policy qualifies
as an Approved Policy.

 

Unless the Committee determines otherwise, instead of applying all or part of
the Program Bonus towards an Approved Policy, each Participant may elect to
defer receipt of all or part of the Program Bonus and apply the proceeds into
the Corporation’s Deferred Compensation Plan, subject to execution of necessary
deferral election forms.  If a Participant makes an election to defer the
Program Bonus into the Deferred Compensation Plan, then the amount of the
Program Bonus may be altered as set forth on Annex A hereto (under Alternative
B).

 

There is no requirement hereunder that Program Bonuses to respective
Participants be of equal value, or that Approved Policies have equivalent terms
and conditions or face amounts.

 

Each participant (or his or her duly established insurance trust) shall at all
times be the sole owner of the Approved Policy and shall maintain all rights
under such Approved Policy.  Each Participant shall remain obligated to maintain
his or her Approved Policy, and to make all required premium contributions. 
Participants shall not take policy loans or surrender any portion of an Approved
Policy without the written approval of the Corporation.  Any required premium
payments into an Approved Policy in excess of the after-tax proceeds of the
Program Bonus will be the sole responsibility of the Participant. 
Notwithstanding the foregoing or anything to the contrary herein, each
Participant may assign ownership of his/her policy to an appropriate insurance
trust approved by the Corporation, and upon such approval, the Corporation will
recognize as appropriate such trust’s ownership of such policy in accordance
with the provisions hereunder.

 

For each of the initial Participants listed in paragraph 1 above, the initial
Program Bonus will be made following each such Participant (i) providing the
Corporation with a written acknowledgment stating they understand and agree with
the terms of the Program and (ii) executing (or obtaining appropriate execution
of) such appropriate documents as requested by the Corporation transferring all
rights under their existing split dollar insurance policies to the Corporation.

 

3.                                       Amendment and Termination.  The
Corporation intends to maintain the Program for each Participant so long as each
such Participant remains an officer of the Corporation; provided, however, that
the Corporation retains the right to amend, modify or terminate the Program at
any time by the Committee in its sole and absolute discretion.  In the event the
Program is terminated because it is determined to be unlawful, the Corporation

 

--------------------------------------------------------------------------------


 

will use its reasonable efforts to provide each Participant with an equitable
replacement benefit.  Upon the termination of the Program, no further Program
Bonuses shall be paid, however each Participant shall retain all rights in
respect of their respective Approved Policies.  Except as provided above, upon
the termination of the Program, no Participant will be entitled to any benefits
or consideration in lieu of participation.  The termination or amendment of the
Program will not be deemed to constitute a constructive discharge of any
Participant under applicable law or the employment agreement of any Participant,
and will not be deemed to constitute a breach of any employment agreement of any
Participant.

 

5.                                       Miscellaneous.  Any determinations made
by the Committee in respect of the Program shall be final and binding on all
parties, including Participants and the Corporation.  Nothing contained herein
is intended to provide any Participant a right to continued employment with the
Corporation.  Nothing contained herein is intended to modify or amend any
provision in any employment agreement between the Corporation and any
Participant.

 

--------------------------------------------------------------------------------


 

Cendant Corporation
2003 Executive Life Insurance Program

Annex A

 

Participant

 

Alternative A-Policy
Program Bonus Amount

 

Alternative B-Deferred Comp
Program Bonus Amount

 

 

 

 

 

 

 

Jim Buckman

 

$

166,047

 

$

135,328

 

Steve Holmes

 

$

62,795

(1)

$

80,128

 

Ron Nelson

 

$

118,078

 

$

96,233

 

Richard Smith

 

$

96,582

 

$

91,833

 

Sam Katz

 

$

63,039

 

$

51,377

 

Kevin Sheehan

 

$

131,530

 

$

119,473

 

Tom Christopoul

 

$

56,820

 

$

54,027

 

Scott Forbes

 

$

80,498

 

$

76,540

 

 

--------------------------------------------------------------------------------

(1)  Existing policy would remain in effect, Cendant would terminate its rights
under Collateral Assignment and gift the value in the policy to Mr. Holmes.

 

--------------------------------------------------------------------------------
